Case: 09-50855     Document: 00511187849          Page: 1    Date Filed: 07/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 28, 2010
                                     No. 09-50855
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ROSARIO DIVINS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:08-CR-889-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Rosario Divins appeals her conviction and sentence for seven counts of
criminal contempt and seven counts of mail fraud. Within ten days of the entry
of judgment of conviction, Divins filed a motion for new trial based on newly
discovered evidence in accordance with F ED. R. C RIM. P. 33(b)(1). That motion
has not yet been ruled upon, and therefore the judgment of conviction is not yet
final for appeal purposes. See F ED. R. A PP. P. 4(b)(3)(A)(ii), (b)(3)(B)(i); United
States v. Healy, 376 U.S. 75, 78-79 (1964); United States v. Greenwood, 974 F.2d

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50855    Document: 00511187849 Page: 2        Date Filed: 07/28/2010
                                 No. 09-50855

       1449, 1466 (5th Cir. 1992). Accordingly, we remand this matter to the
district court for a ruling on Divins’s motion for new trial.
      LIMITED REMAND.




                                        2